 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     JAMI JOHNSON
 5   New York State Bar # 4823373
     DANIEL L. KAPLAN, #021158
 6   Asst. Federal Public Defenders
     Attorney for Defendant
 7   jami_johnson@fd.org
     dan_kaplan@fd.org
 8
 9                    IN THE UNITED STATES DISTRICT COURT
10                                DISTRICT OF ARIZONA
11
                                                      No. MJ-20-08033-PHX-MTM
12
     In the Matter of the Extradition of
13                                                     MOTION TO CONTINUE
     Ali Yousif Ahmed Al-Nouri,                        EXTRADITION HEARING
14
                   Defendant.
15                                                          (Second Request)
16
17         Defendant Ali Yousif Ahmed Al-Nouri (“Ahmed”), through undersigned
18   counsel, respectfully requests that this Court continue the extradition hearing
19   presently scheduled for May 25, 2021 for a period of six months. The basis for this
20   request is that the public health and safety conditions identified in Ahmed’s
21   December 2, 2021 motion to continue (Doc. 142) have not improved and have
22
     indeed worsened over the last five months. The attached declaration of Bridget
23
     Prince, who also provided a declaration in support of Ahmed’s December motion
24
     to continue (Doc. 142-2), explains that vaccinations are not yet widely available in
25
     Iraq and that in response to surging infection rates likely caused by the introduction
26
     of more contagious variants, the government of Iraq has re-imposed curfew and has
27
     barred travelers from many countries, including the United States and the United
28
     Kingdom, from entering. Ex. A, declaration by B. Prince.
 1         As a result of the worsening health and safety conditions in Iraq, counsel for
 2   Ahmed have been unable to comply with their ethical duty to investigate as that
 3   duty was explained by Professor Keith Swisher in Ahmed’s December 2 motion to
 4   continue. (Doc. 142-3.) As Professor Swisher explained, the lack of any
 5   investigation whatsoever into the existence of potentially explanatory evidence
 6   renders representation ineffective per se. Failure of the duty to investigate is
 7   however especially prejudicial to Ahmed in light of the extreme improbability that
 8   Ahmed actually committed the charged acts, which naturally and inevitably
 9
     corresponds to a higher likelihood that explanatory evidence that undermines
10
     probable cause will be located during a competent investigation.
11
           As Ahmed has previously informed the court, and as the United States State
12
     Department concedes, false allegations based on shoddy evidence are rampant in
13
     the Iraqi judicial system, particularly with respect to allegations of terrorism-related
14
     offenses. (Doc. 52 at 8–10.) As the court aware, Ahmed maintains and has always
15
     maintained that he did not commit the charged offenses. Ahmed recently took and
16
17
     passed a polygraph examination in which he was asked specifically about his

18   involvement in either of these two killings as well as about his involvement with

19   groups who killed police, more generally. Exhibit B, April 7, 2021 polygraph exam
20   results. All reasonable inferences that can be drawn from available evidence point
21   to a strong likelihood that the allegations against Ahmed are false. The
22   improbability that Ahmed committed these or similar acts raises significantly the
23   probability that there exists relevant, admissible explanatory information regarding
24   how these allegations came about, and defense counsel must be provided with an
25   opportunity to attempt to locate such evidence.
26         Ahmed therefore respectfully requests that his extradition hearing be
27
     postponed for six months. In the alternative, Ahmed requests that the extradition
28
                                                2
 1   hearing be bifurcated and that the hearing on May 25, 2021 proceed as to legal
 2   issues only with a hearing as to probable cause be held at a later date, after Ahmed
 3   has had an opportunity to conduct a competent investigation.
 4         Counsel for Ahmed has conferred with the Government regarding the
 5   requested continuance. The Government advised that it will file a prompt written
 6   response setting forth the Government’s position as to Ahmed’s request to continue
 7   the extradition hearing.
 8                Respectfully submitted: April 15, 2020.
 9                                        JON M. SANDS
                                          Federal Public Defender
10
                                             s/Jami Johnson
11                                          JAMI JOHNSON
                                            DANIEL L. KAPLAN
12                                          Asst. Federal Public Defenders
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
